DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicant’s argument, previous 103 rejections over Jordan (“An Investigation of the Cytotoxicity of a Novel Thermoresponsive Gel for use in Injectable Intratumoral Cancer Therapy,” THE UNDERGRADUATE JOURNAL, vol.4(3), (201), pg.286-308) in view of Zhen et al (CN 105778126 A) and Fatimi et al (“A new injectable radiopaque chitosan-based sclerosing embolizing hydrogel for endovascular therapies”, Acta Biomaterialia, vol.8(7), pg.2712-2721 (2012)) are hereby withdrawn.  
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 3, applicant need to insert --- with --- after “combination” .  Appropriate correction is required.
Claim 2-7, 9-12 and 21 are objected to because of the following informalities:  On line 1 of each of those claims, applicant need to change “A” to --- The --- .  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On line 2, applicant need to insert --- a --- in front of “-cyclodextrin” because there is more than one kind of -cyclodextrin.  Appropriate correction is required.
Claims 3-5 are objected to because of the following informalities:  On lines 1-2 of each of claims 3-5, applicant need to insert --- uncured --- between “the” and “thermo-responsive”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 2, applicant need to insert --- further --- between “hydrogel” and “comprises”.  Appropriate correction is required.
Claims 7 and 9 are objected to because of the following informalities:  On lines 1-2, applicant need to insert --- uncured --- between “the” and “thermo-responsive”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  On line 2, applicant need to insert --- further --- between “hydrogel” and “comprises”.  Appropriate correction is required.
Claims 10-12 are objected to because of the following informalities:  On lines 1-2, applicant need to insert --- uncured --- between “the” and “thermo-responsive”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  On line 1, applicant need to insert --- uncured --- between “the” and “thermo-responsive”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 3) recites “15-25% poloxamer polymer selected from poloxamer P407”.  Such phrase is confusing because it is the Examiner’s understanding that poloxamer P407 represents a specific polymer, not a group of polymers (poloxamer P188 is also listed, however, the presence of poloxamer P188 is only optional).  
Instant rejection can be overcome if applicant change “15-25% poloxamer polymer selected from poloxamer P407” to --- 15-25% poloxamer P407 ---.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In each of claims 10-12, applicant recites that the (uncured) thermoresponsive hydrogel comprises “15-25% thermo-responsive base hydrogel (w/w)”.  However, claim 1, from which claims 10-12 depend, recite “15-25% poloxamer polymer”, and poloxamer polymer is one example of a thermo-responsive base hydrogel (see [0133] of US-PGPUB of present application).  Thus, claims 10-12 which recite “thermo-responsive base hydrogel” fails to further limit the subject matter of instant claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 7, 2022